Citation Nr: 0821930	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus condition, 
to include as secondary to service-connected disability.

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.  

4.  Entitlement to a compensable evaluation for laceration of 
the left forehead. 

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.

The issues of entitlement to service connection for a sinus 
condition and depression, each to include as secondary to 
service-connected disability; a compensable evaluation for 
laceration of the left forehead; and a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A September 1993 rating decision denied service connection 
for hearing loss; the veteran did not appeal the decision 
within one year of receiving notification and thus the 
decision is final.



CONCLUSION OF LAW

Evidence received since the September 1993 rating decision 
denying service connection for hearing loss is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield, supra (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of a VCAA notice followed by readjudication of the claim by 
the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in July 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case issued in March 
and November 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in July 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records and was provided an opportunity to set forth his 
contentions during an April 2008 hearing before the 
undersigned Acting Veterans Law Judge.  VA is not obligated 
to provide him a medical examination with respect to his 
hearing loss since he has not presented new and material 
evidence to reopen that claim.  38 U.S.C.A. § 5103A(f).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Board observes that 
despite the finality of a prior decision a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

The September 1993 rating decision denied service connection 
for hearing loss.  The decision became final.  38 U.S.C.A. 
§ 7104 (West 2002).  Evidence of record at that time included 
service medical records, which were negative for hearing 
loss, and the report of a July 1992 VA audio examination, 
which set forth pure tone audiometric results that suggested 
hearing within normal limits bilaterally.  

Since the September 1993 rating decision became final, the 
veteran has submitted numerous additional post-service VA and 
private treatment records.  These include a November 2004 VA 
outpatient medical report which notes normal left hearing and 
mild sensorineural hearing loss in the right ear.  The report 
does not address the etiology of the right hear hearing loss 
or relate it to service.  These post-service VA and private 
treatment records fail to demonstrate that the veteran's 
hearing loss is related to service.  They simply raise no 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The veteran's assertions that he now has hearing loss (set 
forth in correspondence to VA and during the April 2008 
hearing before the undersigned Acting Veterans Law Judge) are 
essentially the same as those he previously made to VA.  
Thus, his statements and testimony are not new.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 
11 Vet. App. 361, 368 (1998) (veteran's testimony supporting 
fact previously rejected regarding an alleged PTSD stressor 
was cumulative).  The veteran's statements are also not 
material.  It is generally true that lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, a lay person is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  

Also during the hearing, the veteran made the additional 
assertion that his hearing loss is due to the same injury 
which resulted in his service-connected laceration of the 
left forehead and migraines.  The Board observes that 
reliance upon a new etiological theory (that the hearing loss 
is due to service-connected disability) is insufficient to 
transform a claim that has been previously denied into a 
separate and distinct, or new, claim.  See Ashford v. Brown, 
10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required.  In the present case, the veteran is still required 
to present new and material evidence in support of his claim.  
He has failed to do so.

In sum, the evidence submitted by the veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for hearing loss.  Thus, it is not 
material within the meaning of 38 C.F.R. § 3.156(a) and the 
claim is not reopened.

As the preponderance of the evidence is against the 
application to reopen the claim for service connection for 
hearing loss, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
hearing loss is denied.


REMAND

A preliminary review of the record reveals that the remaining 
claims require additional development.  

The Board observes that the veteran has not been provided a 
VA examination of his laceration of the left forehead during 
the current appeal period.  The Court has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

The veteran testified during the April 2008 hearing that he 
had experienced sinus pain ever since the injury which 
resulted in his service-connected laceration of the left 
forehead and migraines.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA 
treatment records show treatment for allergic rhinitis.  
Accordingly, additional evidentiary development is required.  

The veteran also related that he began experiencing 
depression as a result of his service-connected disabilities.  
A January 2004 private psychiatric report provides that the 
veteran constantly suffered from daily headaches (identified 
elsewhere in the report as migraines) that nothing seemed to 
relieve, and as a result he had become more despondent.  The 
Axis I diagnosis was major depression, (unclear), recurrent.  
The pertinent Axis III diagnosis was migraine headaches.  
Axis III is for reporting current general medical conditions 
that are potentially relevant to the understanding or 
management of the individual's mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.).  Accordingly, additional evidentiary development is 
required.  

The veteran's TDIU claim is inextricably intertwined with the 
increased evaluation and service connection issues on remand.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected laceration of the left 
forehead.  The claims file must be made 
available to the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of any sinus condition that may be 
present, including sinus pain and 
allergic rhinitis.  The claims file must 
be made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, and 
the results of clinical evaluation and 
any tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current sinus 
condition, including sinus pain or 
allergic rhinitis, was caused or 
aggravated by the inservice head injury 
that resulted in the veteran's service-
connected laceration of the left forehead 
and migraine headaches.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Arrange for an examination to 
determine the nature, extent and etiology 
of any psychiatric disability that may be 
present, including depression.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, and 
the results of clinical evaluation and 
any tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current 
psychiatric condition, including 
depression, was caused or aggravated by 
the veteran's service-connected migraine 
headaches, laceration of the left 
forehead, or varicose veins of the right 
leg with history of pulled muscle.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

4.  Then, readjudicate the claims for 
service connection for a sinus condition, 
to include as secondary to service-
connected disability; depression, to 
include as secondary to service-connected 
disability; a compensable evaluation for 
laceration of the left forehead; and a 
TDIU.  If the decision is adverse to the 
veteran, he and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


